Citation Nr: 1718542	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  07-19 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a prostate condition, to include benign prostatic hypertrophy, to include as due to exposure to herbicide agents, asbestos, ionizing radiation, or mustard gas. 

2.  Entitlement to service connection for anal squamous cell carcinoma, to include as due to exposure to herbicide agents, asbestos, ionizing radiation, or mustard gas. 

3.  Entitlement to service connection for advanced b-cell lymphoma, to include as due to exposure to herbicide agents, asbestos, ionizing radiation, or mustard gas. 

4.  Entitlement to special monthly compensation (SMC) based on housebound status or the need for the regular aid and attendance of another person.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to January 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office.  These matters were remanded in November 2011. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the issues on appeal.

In November 2011, the Board remanded the service connection issues on appeal in order to make attempts to verify the Veteran's alleged in-service exposures in the Philippines, including to herbicide agents, asbestos, ionizing radiation, and mustard gas, and to make a Formal Finding regarding the results.  The remand order directed the AOJ to send requests for information to the Joint Services Records Research Center (JSRRC) as well as the National Personnel Records Center (NPRC) and any other appropriate source.  While the record reflects that the AOJ made appropriate efforts to verify exposure to asbestos, ionizing radiation, and mustard gas, and made Formal Findings as to the results, it does not appear that appropriate efforts were made regarding exposure to herbicide agents in the Philippines.  Rather, the AOJ made general requests regarding Vietnam service and exposure to herbicide agents but, unlike in the requests for information regarding the other claimed exposures, did not specify that verification should be conducted regarding service in the Philippines.  While a response was received indicating no Vietnam service and no records of exposure to herbicide agents, it does not appear that any research was conducted to attempt to verify the Veteran's allegations regarding exposure to herbicide agents in the Philippines.  A Formal Finding was prepared, but noted only that the Veteran was not exposed to herbicide agents in Vietnam or Okinawa.  As a remand confers upon the Veteran the right to compliance with the remand directives, the Board finds remand is again warranted in order to complete the development specified by the November 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

As the Veteran's claim for entitlement to SMC is inextricably intertwined with his service connection claims, it must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit a request to the JSRRC, NPRC, and/or any other appropriate source, to attempt to verify whether, during the periods in which the Veteran was present in the Philippines, there is any evidence of exposure to herbicide agents.  Any requests must specify the Veteran's dates of service in the Philippines.  A Formal Finding must be issued to the Veteran and added to the claims file which describes the efforts made, results found, and any further action to be taken.  

2.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




